Citation Nr: 0803787	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  02-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1978 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was last before the Board in June 2005 
when the claim was denied.  The appellant appealed the 
Board's June 2005 decision to the United States Court of 
Appeals for Veterans Claims (the "Court").  In July 2007, the 
Court vacated the Board's June 2005 decision and remanded the 
issue back to the Board for further proceedings consistent 
with the Court's July 2007 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In its July 2007 decision, the Court determined that the 
Board's June 2005 decision did not include an adequate 
discussion of the reasons or bases for not obtaining private 
medical records identified by the veteran.  The Court also 
found that the Board should determine whether a VA 
examination was required to support the veteran's claim.  If 
a VA examination is not required, the Board was directed to 
provide adequate reasons or bases for its decision not to 
obtain a VA examination.  

The Board notes that the Veteran's Law Judge who promulgated 
the June 2005 decision is no longer employed by the Board.  

As set out in the July 2007 Court decision, the veteran has 
reported that he received treatment from Dettmar House, Nova 
Rehab, Talbert House and Lanchaster Halfway House.  These 
records have not been associated with the claims file.  The 
Court directed the Board to either obtain the records or 
provide reasons and bases for why attempts to obtain the 
records were not made.  The Board notes that the veteran has 
indicated in the past that this evidence might not be 
obtainable.  However, in light of the July 2007 Court 
decision, the Board finds attempts must be made to obtain 
this evidence.  

The Court also observed that the Board did not afford the 
veteran a VA examination despite his allegations of an in-
service altercation, alcohol abuse and an asserted depressive 
disorder.  The Board was directed to either provide the 
veteran with a VA examination or provide reasons and bases as 
to why such a VA examination is not required.  In light of a 
de novo review of evidence of record, the Board finds that a 
VA examination is required in order to determine the nature, 
extent and etiology of the veteran's claimed mental disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any mental 
disorders since his discharge from active 
duty.  After securing any necessary 
releases, the RO should obtain those 
records identified by the veteran which 
have not already been associated with the 
claims file.  The Board is particularly 
interested in obtaining, if possible, the 
medical records identified by the veteran 
as coming from Dettmar House, Nova Rehab, 
Talbert House and Lanchaster Halfway 
House.  Copies of VA treatment records, 
covering the period from March 29, 2005, 
to the present, should also be obtained.

2.  The veteran should be afforded a VA 
medical examination by an appropriately 
qualified health care professional in 
order to determine the nature, extent and 
etiology of any mental disorder found on 
examination.  The claims file must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination and the 
examination report should be annotated to 
indicate review of the claims file was 
conducted.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that any 
current mental disorder identified on 
examination is causally related to the 
veteran's active service or any incident 
therein.  If the examiner determines that 
the veteran's mental disorder existed 
prior to his active duty service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that a pre-existing mental disorder was 
permanently aggravated (increased in 
severity beyond the natural progression) 
by the veteran's active duty service.  
The veteran has alleged that he was the 
victim of an assault while on active duty 
and also abused alcohol during active 
duty which resulted in his mental 
disorder.  The examiner should provide an 
opinion, if possible, regarding these 
allegations.  A complete rationale for 
the opinions should be provided.  If any 
requested opinion requires a resort to 
speculation in order to be answered, the 
examiner should so indicate.  

The examiner should be advised that the 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

